DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because proper cross hatching is not illustrated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 103a, 103b, 105a, 105b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0219213, Tuck et al.
	In regards to claim 6, in Figures 2-3 and paragraphs detailing said figures, Tuck et al disclose an interlocking tube for use in encasement of a borehole comprising: a first section extending in a longitudinal direction, the first section (21) comprising a first sidewall defining a first arc extending in a circumferential direction; a second section (22) extending in the longitudinal direction, the second section comprising a second sidewall defining a second arc extending in the circumferential direction; wherein the first section and the second section are separable for insertion into the borehole; and wherein upon insertion into the borehole, the first section is adapted for connection to the second section to form an assembled interlocking tube with an assembled sidewall including the first sidewall and the second sidewall, the assembled sidewall extending 360 degrees in the circumferential direction, wherein the first sidewall and the second sidewall do not overlap one another along the circumferential direction in the assembled sidewall.
In regards to claim 9, in Figures 2-3 and paragraphs detailing said figures, Tuck et al disclose the assembled interlocking tube includes a first end with a first connection and a second end with a second connection, each of the first connection and second connection being adapted to connect the assembled interlocking tube to an adjacent interlocking tube.
	In regards to claim 10, in Figures 2-3 and paragraphs detailing said figures, Tuck et al disclose first connection and the second connection are non-threaded connections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuck et al in view of US 2017/0130878, Kim et al.
	In regards to claims 7 and 8, in Figures 2-3 and paragraphs detailing said figures, Tuck et al disclose the claimed invention except for the first arc extending in the circumferential direction an arclength less than 180 degrees, and the second arc extends in the circumferential direction an arclength greater than 180 degrees. Applicant has failed to illustrated criticality for the first arc extending in the circumferential direction an arclength less than 180 degrees, and the second arc extends in the circumferential direction an arclength greater than 180 degrees. Kim et al teaches a first arc (220) extending in the circumferential direction an arclength less than 180 degrees, and the second arc (210) extends in the circumferential direction an arclength greater than 180 degrees. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the first arc extending in the circumferential direction an arclength less than 180 degrees, and the second arc extending in the circumferential direction an arclength greater than 180 degrees, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	In regards to claim 1, Tuck et al in view of Kim et al further disclose an interlocking tube for use in encasement of a borehole comprising: a first section extending in a longitudinal direction, the first section comprising a first sidewall defining a minor arc extending in a circumferential direction along a first arclength less than 180 degrees; a second section extending in the longitudinal direction, the second section comprising a second sidewall defining a major arc extending in the circumferential direction along a second arclength greater than 180 degrees; wherein the first section and the second section are separable for insertion into the borehole; and wherein upon insertion into the borehole, the first section is adapted for connection to the second section to form an assembled interlocking tube with an assembled sidewall extending 360 degrees in the circumferential direction.
	In regards to claim 2, Tuck et al in view of Kim et al further disclose the assembled interlocking tube comprises a first end with a first connector adapted to connect the assembled interlocking tube with a first adjacent interlocking tube on a proximal side of the borehole from the assembled interlocking tube.
	In regards to claim 3, Tuck et al in view of Kim et al further disclose the first connector is a non-threaded connector.
	In regards to claim 4, Tuck et al in view of Kim et al further disclose the assembled interlocking tube comprises a second end with a second connector adapted to connect the assembled interlocking tube with a second adjacent interlocking tube on a distal side of the borehole from the assembled interlocking tube.
	In regards to claim 5, Tuck et al in view of Kim et al further disclose the first section and the second section do not overlap one another in the assembled interlocking tube.
	In regards to claim 11, Tuck et al in view of Kim et al further disclose a system of interlocking tubes for use in encasement of a borehole comprising: a first tube including a first end with a first non-threaded connector; a second tube comprising, in an unassembled configuration, a first section extending in a longitudinal direction, the first section comprising a first sidewall defining a first arc with arclength less than 360 degrees extending in a circumferential direction; and a second section extending in the longitudinal direction, the second section comprising a second sidewall defining a second arc with arclength less than 360 degrees extending in the circumferential direction; wherein the first section and the second section are separable for insertion through an interior of the first tube; wherein upon insertion through the first tube, the first section is adapted for connection to the second section along at least one longitudinal seam to form an assembled configuration of the second tube; and wherein the assembled configuration of the second tube comprises a second end with a second non-threaded connector adapted to engage the first non-threaded connector to form a connection between the first tube to the second tube; wherein the connection includes a gap in the longitudinal direction and is adapted to allow angular deflection of the second tube from the first tube with respect to the longitudinal direction.
	In regards to claim 12, Tuck et al in view of Kim et al further disclose an outer diameter of the first tube is equal to an outer diameter of the assembled configuration of the second tube.
	In regards to claim 13, Tuck et al in view of Kim et al further disclose the first section defines an arclength of greater than 180 degrees and is adapted for radial contraction from the outer diameter of the assembled configuration to a smaller contracted diameter for insertion through the interior of the first tube, and the first section is further adapted for re-expansion to the outer diameter of the assembled configuration upon forming the assembled configuration.
	In regards to claim 14, Tuck et al in view of Kim et al further disclose connection comprises the first non-threaded connector radially outside the second non-threaded connector.
	In regards to claim 15, Tuck et al in view of Kim et al further disclose the second non-threaded connector is adapted to be expanded into an inner diameter of the first non-threaded connector to form the connection.
	In regards to claim 16, Tuck et al in view of Kim et al further disclose the first connector and the second connector comprise corresponding connector walls, said connector walls extending in the longitudinal direction, and wherein at least one of the longitudinally extending walls includes an angle of deflection with respect to the longitudinal axis such that, within the connection, at least a portion of the connector wall of one of the first connector and the second connector is neither parallel nor perpendicular to a radially corresponding portion of the connector wall of the other of the first connector and the second connector.
	In regards to claim 17, Tuck et al in view of Kim et al further disclose the angle of deflection is between 1 and 10 degrees with respect to the longitudinal axis.
	In regards to claim 18, Tuck et al in view of Kim et al further disclose one of the first connector and the second connector comprises a convex connector wall extending in the longitudinal direction and the other of the first connector and the second connector comprises a concave connector wall extending in the longitudinal direction, such that within the connector, the convex connector wall and the concave connector wall are adapted for angular movement therebetween, allowing for relative rotation between the first tube and the second tube.
	In regards to claim 19, Tuck et al in view of Kim et al further disclose a shim extending partially around the circumference of the connection within the gap, thereby holding a relative angular position between the first tube and the second tube.
	In regards to claim 20, Tuck et al in view of Kim et al further disclose the shim is crescent-shaped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679